DETAILED ACTION
This is in response to the application filed on March 10, 2022 in which claims 1 – 13 are presented for examination.
Status of Claims
Claims 1 – 13 are pending, of which claims 1 and 8 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 6, and 8 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6, and 15 – 20 of U.S. Patent No. 11,309,018. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 8 of 17/691618 are broader than independent claims 1 and 10 of Patent 11,309,018.  Claims 3 – 6 of 17/691618 are identical to claims 2 – 5 of 11,309,018.  Also, claims 9 – 13 of 17/691618 are identical to claims 11 – 15 of 11,309,018.
11,309,018
17/691618
1. A method comprising: setting an output of each memory cell in an array of memory cells to a same first value; 

decreasing power to the array of memory cells; 

waiting a period of time; 

increasing power to the array of memory cells; 

examining the outputs of the memory cells and identifying as being eligible to be used to provide consistent outputs in hardware security, all memory cells in the array of memory cells whose outputs switched to a second value different from the first value in response to decreasing and then increasing the power; 

selecting from the identified memory cells, a set of memory cells to use in hardware security; 

wherein the period of time is set through steps comprising: selecting a proposed time period; writing a first value to all memory cells of a test set of memory cells; reducing power to the test set of memory cells for the proposed time period and then restoring power to the test set of memory cells; reading all of the memory cells in the test set of memory cells; identifying which memory cells switched to contain a second value different than the first value; counting the identified memory cells that switched to contain the second value; writing the second value to all of the memory cells in the test set of memory cells; reducing power to the test set of memory cells for the proposed time period and then restoring power to the test set of memory cells; reading all of the memory cells in the test set of memory cells; identifying which memory cells switched to contain the first value; counting the identified memory cells that switched to contain the first value, summing the count of the identified memory cells that switched to contain the second value and the count of the identified memory cells that switched to contain the first value to produce a total count for the proposed time period; and determining that the total count for the proposed time period exceeds a desired number of memory cells and in response setting the proposed time period as the period of time.
1. A method comprising: setting an output of each memory cell in an array of memory cells to a same first value; 

decreasing power to the array of memory cells;



increasing power to the array of memory cells; 

examining the outputs of the memory cells and identifying as being eligible to be used to provide consistent outputs in hardware security, all memory cells in the array of memory cells whose outputs switched to a second value different from the first value in response to decreasing and then increasing the power; 

selecting from the identified memory cells, a set of memory cells to use in hardware security.

2. The method of claim 1 further comprising storing identifiers for the selected set of memory cells to use in hardware security and an identifier for the array of memory cells.
3. The method of claim 2 further comprising performing a hardware security task by receiving the identifier for the array of memory cells, retrieving the stored identifiers for the selected set of memory cells based on the received identifier for the array of memory cells, requesting values of the outputs of memory cells having the retrieved identifiers, and using the requested values to perform the hardware security task.
4. The method of claim 3 wherein requesting the values of the outputs of memory cells having the retrieved identifiers comprises requesting the values of the outputs formed in response to the power to the array of memory cells being increased.
5. The method of claim 1 further comprising: setting the output of each memory cell in the array of memory cells to the second value; decreasing power to the array of memory cells; increasing power to the array of memory cells; identifying memory cells in the array of memory cells with outputs that switched to the first value in response to decreasing and then increasing the power; selecting from the identified memory cells with outputs that switched to the first value, a second set of memory cells to use in hardware security.
3. The method of claim 2 further comprising storing identifiers for the selected set of memory cells to use in hardware security and an identifier for the array of memory cells.
4. The method of claim 3 further comprising performing a hardware security task by receiving the identifier for the array of memory cells, retrieving the stored identifiers for the selected set of memory cells based on the received identifier for the array of memory cells, requesting values of the outputs of memory cells having the retrieved identifiers, and using the requested values to perform the hardware security task.
5. The method of claim 4 wherein requesting the values of the outputs of memory cells having the retrieved identifiers comprises requesting the values of the outputs formed in response to the power to the array of memory cells being increased.
6. The method of claim 1 further comprising: setting the output of each memory cell in the array of memory cells to the second value; decreasing power to the array of memory cells; increasing power to the array of memory cells; identifying memory cells in the array of memory cells with outputs that switched to the first value in response to decreasing and then increasing the power; selecting from the identified memory cells with outputs that switched to the first value, a second set of memory cells to use in hardware security.
10. A method of identifying stable memory cells comprising: reducing power to a set of memory cells for a time period and then increasing power to the set of memory cells, wherein the time period limits how many memory cells have different output values after the power is increased compared to before the power is reduced by retaining data remanence in at least one memory cell; 

storing the addresses of all memory cells that had different output values after the power is increased compared to before the power is reduced as stable memory cells; and 

selecting the stable memory cells to use in a hardware security task; 

wherein the time period is set through steps comprising: selecting a proposed time period; writing a first value to all memory cells of a test set of memory cells; reducing power to the test set of memory cells for the proposed time period and then restoring power to the test set of memory cells; reading all of the memory cells in the test set of memory cells; identifying which memory cells switched to contain a second value different than the first value; counting the identified memory cells that switched to contain the second value; writing the second value to all of the memory cells in the test set of memory cells; reducing power to the test set of memory cells for the proposed time period and then restoring power to the test set of memory cells; reading all of the memory cells in the test set of memory cells; identifying which memory cells switched to contain the first value; counting the identified memory cells that switched to contain the first value, summing the count of the identified memory cells that switched to contain the second value and the count of the identified memory cells that switched to contain the first value to produce a total count for the proposed time period; and determining that the total count for the proposed time period exceeds a desired number of memory cells and in response setting the proposed time period as the time period.
8. A method of identifying stable memory cells comprising: reducing power to a set of memory cells for a time period and then increasing power to the set of memory cells, wherein the time period limits how many memory cells have different output values after the power is increased compared to before the power is reduced by retaining data remanence in at least one memory cell; 

storing the addresses of all memory cells that had different output values after the power is increased compared to before the power is reduced as stable memory cells; and 

selecting the stable memory cells to use in a hardware security task.

11. The method of claim 10 further comprising: writing to the set of memory cells to set each memory cell to a different output value than the memory cell had before power was reduced; reducing power to the set of memory cells again for the time period and then increasing the power to the set of memory cells again; and storing the addresses of memory cells that had different output values after the power is increased again compared to before the power was reduced again as stable memory cells.
12. The method of claim 11 wherein the set of memory cells is subjected to only two cycles of reducing power and then increasing power while identifying stable memory cells.
13. The method of claim 12 further comprising storing an indication of whether each stable memory cell is a stable ‘1’ cell or a stable ‘0’ cell.
14. The method of claim 13 wherein each stable ‘1’ cell will have an output value of ‘1’ when power is reduced to the set of memory cells for at least the time period at a first temperature and when power is reduced to the set of memory cells for at least the time period at a second temperature.
15. The method of claim 14 wherein each stable ‘1’ cell will have an output value of ‘1’ whenever power is reduced to the set of memory cells for at least the time period.
9. The method of claim 8 further comprising: writing to the set of memory cells to set each memory cell to a different output value than the memory cell had before power was reduced; reducing power to the set of memory cells again for the time period and then increasing the power to the set of memory cells again; and storing the addresses of memory cells that had different output values after the power is increased again compared to before the power was reduced again as stable memory cells.
10. The method of claim 9 wherein the set of memory cells is subjected to only two cycles of reducing power and then increasing power while identifying stable memory cells.
11. The method of claim 10 further comprising storing an indication of whether each stable memory cell is a stable ‘1’ cell or a stable ‘0’ cell.
12. The method of claim 11 wherein each stable ‘1’ cell will have an output value of ‘1’ when power is reduced to the set of memory cells for at least the time period at a first temperature and when power is reduced to the set of memory cells for at least the time period at a second temperature.
13. The method of claim 12 wherein each stable ‘1’ cell will have an output value of ‘1’ whenever power is reduced to the set of memory cells for at least the time period.



Note that while this application is marked as a divisional application of parent 15/874512 (now Patent 11,309,018), there was never a restriction requirement in the parent case.  As such, the double patenting rejection above is made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, U.S. Patent 10,325,646 (hereinafter referred to as Trimberger) in view of Suresh et al., U.S. Patent Application 2018/0293052 (hereinafter referred to as Suresh).

Referring to claim 1, Trimberger discloses “A method comprising: setting an output of each memory cell in an array of memory cells to a same first value” (Fig. 6 and column 7 line 54 – column 8 line 2 initializing SRAM with logic 0 values); “decreasing power to the array of memory cells” (Fig. 6 and column 7 line 54 – column 8 line 2 step 406 disable power to SRAM); “increasing power to the array of memory cells” (Fig. 6 and column 7 line 54 – column 8 line 2 step 410 enable power to SRAM); “examining the outputs of the memory cells and identifying” “all memory cells in the array of memory cells whose outputs switched to a second value different from the first value in response to decreasing and then increasing the power” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values). 
Trimberger also discloses using memory cells “in hardware security” (column 8 lines 24 – 26 PUF value output for use in authentication and/or encryption/decryption).
Trimberger does not appear to explicitly disclose “examining the outputs of the memory cells and identifying as being eligible to be used to provide consistent outputs in hardware security, all memory cells in the array of memory cells whose outputs switched.”
However, Suresh discloses “examining the outputs of the memory cells and identifying as being eligible to be used to provide consistent outputs in hardware security, all memory cells in the array of memory cells whose outputs switched” and “selecting from the identified memory cells, a set of memory cells to use in hardware security” ([0019] - [0023] evaluating PUF circuit states.  Unstable cells that don’t snap to a stable value are used for random number generation.  Circuits that snap to a stable value (consistent output) are used for signature code.  [0017] outputs switching to stable state).
It would have been obvious to one of ordinary skill to combine Suresh’s usage of stable value PUF circuits that snap to a stable value with Trimberger’s method of Fig. 6 wherein a value is set, power is cycled, and PUF circuits whose value changed are determined.  Also, it is understood that an initialized value (as in Trimberger) can change due to the snapping idea taught by Suresh.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that cells that snap to a stable value are detected and are utilized for security.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 2, Trimberger discloses “the step of increasing power to the array of memory cells is performed a period of time after decreasing the power and wherein the period of time is selected so as to limit the number of memory cells with outputs that switched to the second value” (Figs. 4-6 and column 5 lines 38 – 63 powered-down long enough for initialized values to have been effectively erased).

	As per claim 3, Trimberger discloses “an identifier for the array of memory cells” (column 1 lines 11 – 29 identifier value).
Trimberger does not appear to explicitly disclose “storing identifiers for the selected set of memory cells to use in hardware security and an identifier for the array of memory cells.”
However, Suresh discloses “storing identifiers for the selected set of” PUF “cells to use in hardware security” ([0023] dark bit mask vector stored).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

As per claim 4, Trimberger discloses “performing a hardware security task by receiving the identifier for the array of memory cells” (column 1 lines 11 – 29 identifier value and column 8 lines 14 – 26 PUF value output for use in authentication or encryption).
Trimberger does not appear to explicitly disclose “retrieving the stored identifiers for the selected set of memory cells based on the received identifier for the array of memory cells, requesting values of the outputs of memory cells having the retrieved identifiers, and using the requested values to perform the hardware security task.”
However, Suresh discloses “retrieving the stored identifiers for the selected set of” PUF “cells based on the received identifier for the array of” PUF “cells, requesting values of the outputs of” PUF “cells having the retrieved identifiers, and using the requested values to perform the hardware security task” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 5, Trimberger discloses “requesting the values of the outputs formed in response to the power to the array of memory cells being increased” (Fig. 6 and column 8 lines 14 – 26 PUF value output for use in authentication or encryption).
	Trimberger does not appear to explicitly disclose “requesting the values of the outputs of memory cells having the retrieved identifiers comprises.”
However, Suresh discloses “requesting the values of the outputs of” PUF “cells having the retrieved identifiers comprises” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 6, Trimberger discloses “setting the output of each memory cell in the array of memory cells to the second value” (column 6 lines 64 – 67 SRAM initialized to all logic 0 values); “decreasing power to the array of memory cells” (Fig. 4 step 406 disable power); “increasing power to the array of memory cells” (Fig. 4 step 410 enable power); “identifying memory cells in the array of memory cells with outputs that switched to the first value in response to decreasing and then increasing the power” (Fig. 4 step 412 read PUF value.  Also Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values).
	Trimberger does not appear to explicitly disclose “selecting from the identified memory cells with outputs that switched to the first value, a second set of memory cells to use in hardware security.”
However, Suresh discloses “selecting from the identified memory cells with outputs that switched to the first value, a second set of memory cells to use in hardware security” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 7, Trimberger discloses “selecting a test array of memory cells” (Fig. 3 and column 6 lines 22 – 31 data-remanence portion and sub-portions); “for each of a plurality of periods of time” (Fig. 6 loop back from steps 606/608): “setting the output of each memory cell in the test array of memory cells to the first value” (Fig. 6 initialize data remanence portion of SRAM); “decreasing power to the test array of memory cells” (Fig. 6 disable power 406); “waiting for the period of time before increasing power to the test array of memory cells” (Fig. 6 steps 504 and 506 wait for timer); “identifying memory cells in the test array of memory cells with outputs that switched to the second value in response to decreasing and then increasing the power” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values); and “storing” “the period of time” (column 5 lines 8 – 19 timer value stored in register).
	Trimberger does not appear to explicitly disclose “storing the number of memory cells with outputs that switched to the second value.”
However, Suresh discloses “storing the number of memory cells with outputs that switched to the second value” ([0023] dark bit mask vector is stored and identifies which of the N bits are stable and unstable).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, in view of Suresh, further in view of Yang et al., U.S. Patent 9,966,954 (hereinafter referred to as Yang).

	Referring to claim 8, Trimberger discloses “A method of identifying stable memory cells” (Fig. 6) “comprising: reducing power to a set of memory cells for a time period and then increasing power to the set of memory cells” (Fig. 6 step 406 disable power, steps 504-506 wait for timer, step 410 enable power), “wherein the time period limits how many memory cells have different output values after the power is increased compared to before the power is reduced” (Figs. 4-6 and column 5 lines 38 – 63 powered-down long enough for initialized values to have been effectively erased) “by retaining data remanence in at least one memory cell” (Fig. 6 read data from data-remanence portion and check differences to a threshold).
Further, Trimberger discloses identifying “all memory cells that had different output values after the power is increased compared to before the power is reduced” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values).
Trimberger also discloses using memory cells “in a hardware security task” (column 8 lines 24 – 26 PUF value output for use in authentication and/or encryption/decryption).
Trimberger does not appear to explicitly disclose “selecting the stable memory cells to use in a hardware security task.”
However, Suresh discloses “selecting the stable memory cells to use in a hardware security task” ([0019] - [0023] evaluating PUF circuit states.  Unstable cells that don’t snap to a stable value are used for random number generation.  Circuits that snap to a stable value (consistent output) are used for signature code.  [0017] outputs switching to stable state).
It would have been obvious to one of ordinary skill to combine Suresh’s usage of stable value PUF circuits that snap to a stable value with Trimberger’s method of Fig. 6 wherein a value is set, power is cycled, and PUF circuits whose value changed are determined.  Also, it is understood that an initialized value (as in Trimberger) can change due to the snapping idea taught by Suresh.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that cells that snap to a stable value are detected and are utilized for security.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
	Neither Trimberger nor Suresh appears to explicitly disclose “storing the addresses of all memory cells that had different output values after the power is increased compared to before the power is reduced as stable memory cells.”
	However, Yang discloses “storing the addresses of” PUF “cells that had different output values after the power is increased compared to before the power is reduced as stable” “cells” (column 6 line 61 – column 7 line 8 masked response is stored and associated with the chip under test).
	Note that Yang's dark bits are bits that flipped (unstable) while Applicant states that bits that flipped are stable.  However, whether cells that change outputs are labeled as ‘stable’ or ‘unstable’ does not change the fact that cells that change outputs are stored.  In other words, the opposite naming of stable vs unstable does not create a patentable difference.
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Yang so that Yang’s method of identifying stable PUF cells would be used to identify stable memory cells in Trimberger’s system.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Yang in column 1 lines 30 – 32).
Therefore, it would have been obvious to combine Yang with Trimberger and Suresh to obtain the invention as specified in the instant claim.

	As per claim 9, Trimberger discloses “writing to the set of memory cells to set each memory cell to a different output value than the memory cell had before power was reduced” (Fig. 6 and column 7 line 54 – column 8 line 2 initializing SRAM with logic 0 values or logic 1 values); “reducing power to the set of memory cells again for the time period and then increasing the power to the set of memory cells again” (mere duplication of Fig. 6.  Fig. 6 method would be executed more than one time).
	Neither Trimberger nor Suresh appears to explicitly disclose “storing the addresses of memory cells that had different output values after the power is increased again compared to before the power was reduced again as stable memory cells.”
	However, Yang discloses “storing the addresses of” PUF “cells that had different output values after the power is increased again compared to before the power was reduced again as stable” “cells” (column 6 line 61 – column 7 line 8 masked response is stored and associated with the chip under test).
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Yang so that Yang’s method of identifying stable PUF cells would be used to identify stable memory cells in Trimberger’s system.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Yang in column 1 lines 30 – 32).
Therefore, it would have been obvious to combine Yang with Trimberger and Suresh to obtain the invention as specified in the instant claim.

As per claim 10, Trimberger discloses “the set of memory cells is subjected to” “reducing power and then increasing power” (Fig. 6).
Neither Trimberger nor Suresh appears to explicitly disclose “the set of memory cells is subjected to only two cycles of reducing power and then increasing power while identifying stable memory cells.”
However, Yang discloses “identifying stable” PUF “cells” (Fig. 4 and column 6 line 33 – column 7 line 8 determining reliable and stable bits to use in identification and/or security).  Yang also discloses strong PUF with a large challenge-response space and weak PUF with a small challenge-response space (column 1 lines 18 – 29).
It would have been obvious to one of ordinary skill in the art to utilize virtually any number of challenges and responses in order to identify stable memory cells.  As in Yang, a weak PUF can use powering on of the circuit as a challenge (column 1 lines 18 – 29).  If one of ordinary skill prefers a stronger PUF, it would be obvious to power off and on the circuit again.  It would have been obvious to one of ordinary skill in the art to subject the set of memory cells “to only two cycles of reducing power and then increasing power while identifying stable memory cells.”
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Yang so that Yang’s method of identifying stable PUF cells would be used to identify stable memory cells in Trimberger’s system, and two cycles of power are used to identify stable memory cells.
The motivation for doing so would have been to provide a means for ensuring reliability and stability while being power and area efficient (as described by Yang in column 1 lines 30 – 32).
Therefore, it would have been obvious to combine Yang with Trimberger and Suresh to obtain the invention as specified in the instant claim.

Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Suresh, further in view of Yang, as applied to claims 15 – 17 above, and further in view of ‘Power-up SRAM State as an Identifying Fingerprint and Source of True Random Numbers’ by Holcomb (hereinafter referred to as Holcomb) (from Applicant’s IDS).

As per claims 11 – 13, neither Trimberger nor Suresh nor Yang appears to explicitly disclose “storing an indication of whether each stable memory cell is a stable '1' cell or a stable '0' cell” and “each stable '1' cell will have an output value of '1' when power is reduced to the set of memory cells for at least the time period at a first temperature and when power is reduced to the set of memory cells for at least the time period at a second temperature” and “each stable '1' cell will have an output value of '1' whenever power is reduced to the set of memory cells for at least the time period.”
However, Holcomb discloses “storing an indication of whether each stable memory cell is a stable '1' cell or a stable '0' cell” and “each stable '1' cell will have an output value of '1' when power is reduced to the set of memory cells for at least the time period at a first temperature and when power is reduced to the set of memory cells for at least the time period at a second temperature” and “each stable '1' cell will have an output value of '1' whenever power is reduced to the set of memory cells for at least the time period” (page 4 section A. Principles of FERNS, 0-skewed cell and 1-skewed cell).
	Trimberger, Suresh, Yang, and Holcomb are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, Yang, and Holcomb before him or her, to modify the teachings of Trimberger, Suresh, and Yang to include the teachings of Holcomb so that cell skew is noted and stored in order to determine stability of the cells.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Holcomb in the first paragraph of B. Latent vs Known Physical Fingerprints).
Therefore, it would have been obvious to combine Holcomb with Trimberger, Suresh, and Yang to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘The PUF Commitment: Evaluating the Stability of SRAM-Cells’ by Ahr et al., European Conference on Cyber Warfare and Security, June 2021 teaches SRAM PUFs for security applications and verifying how often the same but still individual bit-patterns occur and how many and which bits are flipping. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184